Citation Nr: 9930037	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  94-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), rated as 30 percent disabling as of May 7, 
1993. 

Entitlement to an increased rating for PTSD, rated as 50 
percent disabling as of February 18, 1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and P.L.


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.  

This appeal arises from an October 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied an increased evaluation 
for PTSD, then rated as 10 percent disabling.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for an 
increased evaluation for PTSD.  

In July 1996, the Board remanded the case to the RO for 
further development.  

In an August 1998 RO rating action, a 30 percent rating 
effective from May 7, 1993 and a 50 percent rating effective 
from February 18, 1998 were assigned.  Inasmuch as a higher 
evaluation for PTSD is potentially available, and as the 
issue of an increased rating was already in appellate status 
at the time of the August 1998 rating action, the Board will 
consider entitlement to an increased rating for the entire 
appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
claim has been obtained.  

2.  Prior to August 1996, the veteran's PTSD symptoms were 
manifested by nightmares, flashbacks and anger that caused 
problems with his job and with his personal relationships 
resulting in definite social and industrial impairment. 

3.  Prior to August 1996, the veteran's PTSD symptoms did not 
produce or more nearly approximate considerable social and 
industrial impairment.

4.  From August 1996 to November 7, 1996, the veteran's PTSD 
symptoms were manifested by nightmares, flashbacks, paranoid 
thoughts, decreased memory, and increased problems at work 
causing considerable industrial impairment.

5. From August 1996 to November 7, 1996, the veteran's PTSD 
symptoms did not produce or more nearly approximate severe 
impairment in the ability to obtain and retain employment.

6.  From November 7, 1996, the veteran's PTSD symptoms were 
manifested by obsessional rituals, impaired impulse control, 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and inability to establish and 
maintain effective relationships.

7.  At no time during the appeal period have the PTSD 
symptoms caused virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms, or demonstrable 
inability to obtain or retain employment; nor is there shown 
gross impairment in thought processes or communication; 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent for PTSD prior to August 1996 are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

2.  The criteria for a schedular evaluation of 50 percent for 
PTSD from August 1996 to November 7, 1996 are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996

3.  The criteria for a 70 percent schedular evaluation for 
PTSD effective from November 7, 1996 are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (effective as of November 7, 1996); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

I.  Factual Background

A November 1970 RO rating decision established service 
connection for psychoneurosis anxiety reaction and assigned a 
noncompensable evaluation.  A September 1980 RO rating 
decision assigned a 10 percent evaluation for delayed stress 
syndrome on the basis of anxiety, stress, and frequent 
nightmares of combat in Vietnam.  A July 1985 VA mental 
health examination report notes continued nightmares of and 
preoccupation with Vietnam.  The veteran reportedly found it 
difficult to hold a full-time job.  A diagnosis of PTSD was 
made.  

On May 7, 1993, the veteran requested that his PTSD be 
reevaluated.  

In August 1993, the Vet Center reported that the veteran and 
his son had been counseled for grief and anger surrounding 
the recent death of the veteran's spouse.

According to a September 1993 VA mental disorders examination 
report, the veteran's spouse of 20 years recently died 
leaving him with a 13 year old son.  He had also recently 
been laid off from his job but he did not give a reason for 
the layoff.  The veteran was not on any medication but he did 
report a history of marijuana and alcohol abuse.  The 
examiner noted that the veteran did not report any major 
psychological problems and that he denied nightmares, 
flashbacks, anxiety, or depression.  He also reported that he 
could not sleep at night and that he had occasional outbursts 
of temper.  The examiner reported that the veteran appeared 
to be neat and well groomed, cooperative and pleasant.  His 
mood and thought content were appropriate.  He was coherent 
and goal directed and did not report hallucinations or 
delusions.  He was oriented to time, place, and person.  His 
cognitive functions were normal but his insight and judgment 
were fair.  He did not display homicidal or suicidal 
ideation.  The Axis I diagnoses were PTSD and adjustment 
disorder with depressed mood.

In October 1993, the RO continued the 10 percent evaluation 
for PTSD on the basis that the evidence did not indicate 
definite social and industrial impairment.

VA medical reports show that the veteran was seen in February 
1994 for psychiatric problems.  Other 1994 VA treatment 
reports indicate that he was having problems with grief, 
depression, nightmares, and problems at work.  

In July 1996, the Board remanded the case to the RO for an 
additional PTSD examination.

A VA social survey notes that the veteran found socializing 
to be difficult.  He had had up to 10 different jobs since 
active service.  He worked part-time reportedly earning 
$1,400 per month and received an additional $100 per month 
from VA.  Reported symptoms included poor concentration, 
procrastination, impatience, guilt, feeling withdrawn, lack 
of money, memory impairment, nightmares, suicidal thoughts, 
emotional fatigue, startle reaction, sleep disturbance, low 
self-esteem, compulsive checking, obsessive thoughts, 
decreased sex drive, hypersensitivity, and impotency.  The 
veteran reportedly had once contemplated suicide.  He did not 
get along well with people.  He drank moderately but used no 
other drugs.  Although the report itself is undated, it bears 
a transcription date of August 1996 and is believed to have 
been made in August 1996.

An October 1996 VA PTSD examination report notes that the 
veteran was working part-time and taking care of his son.  
The veteran's affect was reportedly tense and anxious during 
the interview.  His speech was logical, relevant, and 
coherent.  He was friendly, cooperative and appropriately 
dressed.  The examiner reported that the veteran suffered 
from impaired sleep, sleeping only about two hours at a time.  
He reported nightmares, flashbacks, night sweats, and erratic 
appetite.  He reported that his social life was impaired.  
The examiner reported that the veteran's thought processes 
were organized, and that he was well oriented.  His 
reasoning, insight and judgment were adequate and he was 
deemed competent.  He denied any alcohol or drug abuse.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of "16" (the RO later determined that the "16" was a 
typographical error).

Additional PTSD counseling reports dated from 1994 to 1996 
were received at the RO.  These reports indicate that the 
veteran attended monthly and sometimes weekly VA counseling.  
A March 1995 report notes that he broke up with his 
girlfriend and quit his job.  Other reports note that he 
mourned the death of his spouse, that his ex-girlfriend had 
given birth to their daughter, and that he sought part-time 
employment.

In a supplemental statement of the case issued in November 
1996, the RO indicated that the earlier reported GAF score 
was a typographical error.  The RO felt that the correct GAF 
score might have been 60 [according to the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a score of 51 to 60 is indicative of 
moderate symptoms, or moderate difficulty in social, 
occupational, or school functioning, i.e., few friends, 
conflicts with peers and coworkers.  See 38 C.F.R. § 4.125 
(1998)]. 

Additional 1996 VA mental health reports received in January 
1997 note that the veteran reported increased nightmares and 
sleep disturbance.  Problems with his girlfriend, his son, 
and his daughter were noted.  He was working part-time and 
was encouraged to seek full-time work.  

On February 18, 1998, the veteran testified before an RO 
hearing officer that he had a nightmare of Vietnam the night 
before the hearing.  He testified that intrusive thoughts of 
the war disrupted his work and his social life.  He testified 
that he used to enjoy outdoor recreation but did not enjoy it 
anymore.  He reported startle response, anxiety, and that he 
was hyper-alert.  He reported that he avoided people, that he 
had difficulty controlling his temper, and that he had 
contemplated suicide.  He testified that he currently worked 
as a casual laborer on a loading dock for a trucking company 
and he felt that he got along okay with others at that job.  
He testified that he was formerly self-employed doing odd 
jobs and that he worked part-time as a bartender.  He 
reported that he did not go out very much.  He felt that his 
condition had worsened as evidenced by increasing nightmares 
and depression and decreased social life.

At the hearing, P. L. testified that she knew the veteran 
before he went into the service and that they currently lived 
together.  She testified that the veteran displayed angry 
outbursts, hoarded groceries, could not sleep at night, did 
not trust anyone, checked his mailbox excessively, and 
avoided people.

In March 1998, a fellow employee reported that the veteran 
worked as a full-time bartender in 1991 but was reduced to a 
part-time maintenance man because of his frequent outbursts 
with customers and employees.

A July 1998 VA examination report indicates that some of the 
prior VA medical records were available and were reviewed.  
The veteran took Prozac.  He reported that he was demoted in 
1992 because of his moodiness and temperament, which he 
blamed on PTSD.  He currently worked part-time only.  The 
examiner reported that the veteran's grooming was fair.  He 
was alert and oriented.  His mood was depressed.  He was 
coherent and was felt to be intellectually average.  He had 
fair insight and had recently begun medication.  He was 
competent to handle funds.  The Axis I diagnoses were PTSD, 
chronic, severe; and alcohol and marijuana abuse, in 
remission since 1992.  The examiner assigned a GAF score of 
48 [according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, a 
score of 41 to 50 is indicative of serious symptoms, or 
serious difficulty in social, occupational, or school 
functioning, i.e., no friends, unable to keep a job.  See 
38 C.F.R. § 4.125 (1998)].

As noted in the introduction, in August 1998 an RO hearing 
officer assigned a 30 percent evaluation for PTSD effective 
May 7, 1993 (the date of RO receipt of the veteran's request 
for an increase), and a 50 percent rating effective February 
18, 1998 (the date of an RO hearing).  

In February 1999, the veteran underwent another VA mental 
disorders examination given by the same examiner who examined 
him in July 1998.  The report notes that the examiner 
reviewed the claims file.  The veteran was currently taking 
buproprion.  The examiner reported that the veteran appeared 
to have more problems than he did in July 1998.  Verbal 
confrontation with his fiancée continued.  
The veteran's job was reduced to one-night per week because 
of confrontations with restaurant staff.  The veteran also 
reported that he lost his loading dock job because he had an 
accident with a motor-lift, damaging some freight.  The 
examiner noted that the veteran displayed compulsive behavior 
related to combat trauma.  He had reportedly installed 
numerous perimeter security devices around his home including 
alarm systems, security lights, and motion detectors.  He 
usually stayed up all-night and slept during the day.  He had 
continued nightmares of combat.  He checked his mailbox 
several times per day and had stockpiled 30 cans of beans.  
The veteran's grooming was fair and he was well oriented.  He 
was cooperative, attentive, and casually dressed.  His speech 
was spontaneous and his mood was constricted.  He was 
coherent and non-delusional.  He appeared to be of average 
intelligence and had some insight into his problem.  His 
judgment was deemed to be marginal but he was competent to 
manage funds.  The diagnoses on Axis I were PTSD, chronic, 
severe, with compulsive behavior related to PTSD; and, 
alcohol and marijuana abuse, in remission since 1992.  The 
examiner assigned a GAF score of 45 and remarked that the 
veteran's interpersonal relationships were tenuous and that 
his girlfriend was seriously concerned about their 
relationship.  He appeared to live an extremely isolated 
lifestyle and appeared to need ongoing psychiatric treatment 
with both psychotherapy and medication for PTSD.  

In February 1999, the RO received additional monthly VA PTSD 
counseling reports dated in 1998.  According to the reports, 
the veteran was taking buproprion for PTSD and his impotency 
appeared to have resolved.  Major depression and frequent 
anger outbursts were also noted.  

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  When regulations are changed during 
the course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

The Board will consider whether a PTSD rating higher than 
assigned is warranted under the former provision for any 
period prior to November 7, 1996, and whether a rating higher 
than that assigned is warranted under either the former or 
the revised provision from November 7, 1996.

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 30 percent evaluation for PTSD requires definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  VA's General Counsel has 
defined "definite" as "distinct, ambiguous, and moderately 
large in degree," and as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  See VA O.G.C. Prec. 9-93, 59 Fed. 
Reg. 4753 (1994).  The Board is bound by this interpretation 
of the term "definite."  See 38 U.S.C.A. § 7104(c) (West 
1991).

Under the former provision of 38 C.F.R. § 4.132, Diagnostic 
Code 9411, a 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to Nov. 7, 1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.-70 percent

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

The Board finds that prior to August 1996, the veteran's PTSD 
symptoms were manifested by nightmares, flashbacks and anger 
that caused problems with his job and with his personal 
relationships.  The Board notes that the veteran's angry 
outbursts resulted in a demotion at work.

Comparing these symptoms to the former provisions of the 
rating code, the Board finds definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and that the psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  The Board agrees with the RO 
in that early in the appeal period, the veteran's PTSD 
symptoms warranted a 30 percent rating; however, this period 
extends only until August 1996, when an increase was shown by 
the vaguely dated social survey.  The Board does not find 
considerable industrial impairment prior to August 1996.

The evidence indicates increased PTSD symptomatology in 
August 1996.  At that time, poor concentration, 
procrastination, impatience, guilt, feeling withdrawn, 
lack of funds, memory impairment, nightmares, suicidal 
thoughts, emotional fatigue, startle reaction, sleep 
disturbance, low self-esteem, compulsive checking, 
obsessive thoughts, decreased sex drive, 
hypersensitivity, and impotency were reported.  The 
veteran's part-time employment continued during this 
time period.  It is not clear that symptoms such as 
procrastination and low self-esteem were related to 
PTSD; however, startle reaction, sleep disturbance, and 
compulsive checking were shown to be PTSD trauma 
related.  Although the VA examiner intended to assign a 
GAF score in October 1996, what the intended score was 
cannot be ascertained by the Board.  Resolving any 
remaining doubt (on which symptoms were PTSD related 
and what the intended GAF score was) in favor of the 
veteran, the Board finds that during the period from 
August 1996 to November 7, 1996, the veteran's ability 
to establish or maintain effective or favorable 
relationships with people was considerably impaired and 
that the veteran's reliability, flexibility, and 
efficiency levels were so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  Therefore, under the former 
provisions, the criteria for a 50 percent rating for 
PTSD were met as of August 1996 and continued until 
November 7, 1996.  Noting the veteran reportedly was 
earning $1400 per month in August 1996, the Board does 
not find that the PTSD symptoms during that time frame 
are indicative of severe impairment in the ability to 
obtain and retain employment and therefore a higher 
rating is not warranted under the former provisions.

Turning now to the revised provision of the rating 
schedule, the Board notes that the revised provisions 
cannot be applied earlier than the effective date of 
the revised regulation, November 7, 1996.  See Rhodan, 
Haywood, supra.  As noted above, prior to the effective 
date of the revised regulation, the veteran's PTSD 
warrants a 50 percent rating under the former 
provisions.  Therefore, the next question is whether a 
higher rating is assignable under the revised 
provisions from the effective date forward.  The 
evidence indicates continued deficiencies in the 
veteran's work and family relations since November 7, 
1996; however, this in itself does not indicate an 
increase in severity of PTSD.  In February 1998, the 
veteran's girlfriend testified to the effect that the 
veteran displayed angry outbursts, checked the mailbox 
excessively, and avoided people.  In July 1998, a GAF 
score of 48 was assigned.  In February 1999, a VA 
examiner noted that the veteran had installed numerous 
security devices in his home and remarked that the 
veteran appeared to have more problems than he did in 
July 1998.  It was also noted that he had lost his job 
on the loading dock during this time because of a 
forklift accident, not because of PTSD.  He was reduced 
to only one night per week at his night job because of 
angry outbursts.  A GAF score of 45 was assigned.  The 
Board finds sufficient evidence of obsessional mail-box 
checking, impaired impulse control (angry outbursts), 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability 
to establish and maintain effective relationships to 
assign a 70 percent rating for PTSD during this period.  
Because the evidence does not clearly reveal a specific 
date since November 7, 1996 on which the PTSD symptoms 
met the criteria under the revised regulation, the 
Board will resolve any remaining doubt on that issue in 
favor of the veteran and find that his PTSD symptoms 
met the criteria for a 70 percent rating on the 
effective date of the revised regulation, November 7, 
1996.  

As the criteria for a 70 percent rating under the revised 
provisions are met, further analysis of the symptoms under 
the former criteria for a 70 percent rating is unnecessary.  
However, the Board must still determine whether a 100 percent 
rating might be applicable from November 7, 1996 (under 
either the former or the revised rating criteria).  See 
Karnas, 1 Vet. App. at 312-13.  

As noted above, under the former provisions a 100 percent 
rating for PTSD is available for demonstrated inability to 
obtain and retain employment due to such symptoms as virtual 
isolation in the community or totally incapacitating 
psychoneurotic symptoms.  The Board does not find, however, 
that the veteran's PTSD symptoms show virtual isolation in 
the community, totally incapacitating psychoneurotic 
symptoms, and demonstrable inability to obtain or retain 
employment.  Therefore a 100 percent rating under Diagnostic 
Code 9411 cannot be assigned for this time period under the 
former provisions of the rating schedule.  

The Board also finds that the veteran's PTSD symptoms 
do not meet the criteria for a 100 percent rating under 
the revised rating schedule.  Under the revised 
schedule, a 100 percent rating is warranted for gross 
impairment in thought processes or communication; 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or 
own name.  These symptoms simply have not been shown in 
this case.  The Board finds no basis to assign a rating 
higher than 70 percent for PTSD at any time during the 
appeal period.

Under the former provisions, if the only compensable service-
connected disability was a mental disorder assigned a 70 
percent rating, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, a total rating for compensation was not for 
application and, instead, a 100 percent schedular rating was 
to be assigned under the appropriate diagnostic code.  See 
38 C.F.R. § 4.16(c) (effective prior to November 7, 1996).  
Marginal employment shall not be considered substantially 
gainful employment.  See 38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  The Board further notes that 
substantially gainful employment has been defined as that 
which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides or a 
"living wage."  See Beatty v. Brown, 6 Vet. App. 532 
(1994); Ferraro, 1 Vet. App. at 332 (1991).  The Board notes 
that the veteran is employable at some types of work, albeit 
work that does not involve meeting the public.  This is 
evidenced by his employment history working at the loading 
dock.  Although he lost that job due to a motor-lift 
accident, the record does not indicate that his PTSD would 
prevent him from working at that occupation.  Although the 
record also shows that he was only a casual laborer at that 
job, it also suggests that the veteran can work at jobs that 
do not involve interacting with many people.  Therefore, the 
Board finds that the veteran's PTSD does not prevent him from 
following a substantially gainful occupation.  The revised 
regulations eliminated the provisions of 38 C.F.R. § 4.16(c).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board also 
finds no showing that the veteran's PTSD reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of increased evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board notes that the ratings assigned contemplate 
significant impact on the veteran's employment; however, the 
veteran's service connected PTSD is not clinically shown to 
have impacted his employment beyond that which is 
contemplated in the ratings assigned.  Furthermore, the 
veteran's PTSD has not been shown to warrant frequent periods 
of hospitalization.  Therefore, the requisite frequent 
periods of hospitalization or other circumstances that would 
render impractical the application of the regular schedular 
standards have not been shown.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 











ORDER

1.  An increased evaluation of 50 percent is granted for 
PTSD, effective from August 1996, subject to the laws and 
regulations governing the payment of monetary benefits.

2.  An increased evaluation of 70 percent is granted for 
PTSD, effective from November 7, 1996, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

